DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it includes implicit phraseology (e.g. “There is disclosed”).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1-4, 6-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viala et al. (US 2014/0367510) in view of Moore et al. (US 2008/0142641).

Regarding independent claim 1:
Viala discloses an aircraft comprising:
a fuselage (11) extending along a longitudinal axis (aligning with the fuselage front-to-back);
wings (12) extending from the fuselage;
at least one horizontal stabilizer (13a) secured to the fuselage; and
a distributed electrical propulsion system (20) operably connected to an electrical power source (23; [0082]; alternatively the inherent generator attached to the engine in order to convert mechanical energy from the turbine into electrical energy as required by the system; [0164]), the distributed system having an air intake (formed by 31, as seen in e.g. Fig 4) located rearward of an intersection of the wing and fuselage (as seen in e.g. Fig 1) and open to a boundary layer region on a surface of the fuselage (as seen in e.g. Fig 1, the opening is partially formed by the fuselage, thus the boundary layer therefrom flows into the intake).
Viala does not disclose forward swept wings.
Moore teaches an aircraft having forward swept wings (e.g. Fig 5) to shield head and noise from the ground ([0046]) and to provide increased lifting capability to improve short runway performance ([0053]).


Regarding claims 2 and 3:
The discussion above regarding claim 1 is relied upon.
Viala discloses a combustion gas turbine engine (22; [0131]) in driving engagement with a generator (inherent, in order to convert mechanical energy from the turbine into electrical energy as required by the system; [0164]), which is the power source.

Regarding claim 4:
The discussion above regarding claim 2 is relied upon.
Viala discloses the fuselage defining an air inlet (34) fluidly connected to a turbine inlet ([0131]) and opening to the boundary layer region ([0130]).

Regarding claim 6:
The discussion above regarding claim 1 is relied upon.
Viala, via Moore, renders a “preferred” wing sweep greater than 15% (roughly 13.5 degrees; [0054]), which is of specific specificity to meet the range of 10-45 degrees (as it covers the entire range, and angles become less reasonable as they get higher and would be considered less and less usable by those of skill in the art). See MPEP 2131.03 II.

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Viala to use a sweep of 10-45 degrees for the predictable advantage of increasing the lift of the aircraft while providing desired stability and maneuverability characteristics, e.g. higher maneuvering for acrobatics/military applications, and 
since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 7:
The discussion above regarding claim 1 is relied upon.
Viala, via Moore, renders a dihedral ([0054]), but does not render a dihedral angle of -3 to 5 degrees (note: “dihedral” generally refers to upward/positive angles, and “anhedral” relates to downward/negative angles).
One of ordinary skill recognizes that dihedral/anhedral angles are used to increase roll stability of the aircraft. As the aircraft rolls, the wing on the side toward the roll becomes more horizontal, which increases lift, while the other wing becomes more vertical, decreasing lift. This lift imbalance then causes the aircraft to roll back to vertical (i.e. toward the lower lift-producing side). However, having wings with too large of angles render them less effective during steady cruise flight (i.e. when the aircraft is level).
In re Aller, 105 USPQ 233.

Regarding claim 8:
The discussion above regarding claim 1 is relied upon.
Viala discloses an elliptical cross-section fuselage (as generally seen in Figs 1 and 3).
It is noted that should the applicant believe the fuselage to be circular in cross-section, circles are simply a special form of ellipse. However, Moore teaches an (elongated) elliptical cross-section (e.g. Figs 8 and 25).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Viala to have an elliptical cross-section as taught by Moore for the predictable of advantage of increasing the size and carrying capacity of the fuselage, e.g. allowing more passengers to fit within side-by-side.

Regarding claim 9:
The discussion above regarding claim 1 is relied upon.
Viala discloses the air intake of the distributed system having a substantially rectangular shape (e.g. Fig 4).


The discussion above regarding claim 1 is relied upon.
Viala discloses a plurality of electric fans disposed side-by-side ([Fig 4]; [0086]).

Regarding claim 11:
The discussion above regarding claim 2 is relied upon.
Viala discloses an aircraft having a single engine/generator system, but does not disclose two systems.
Moore teaches an aircraft having two engines (e.g. Fig 5).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Viala to use two systems as taught by Moore for the predictable advantage of redundancy, e.g. supplying power in the event of engine failure.

Regarding independent claim 13, and claims 12 and 20:
The discussion above regarding claim 1 is relied upon.
Viala as modified renders an aircraft fuselage divided into engine (rear) and payload (fore) sections, a vertical (13b) and horizontal stabilizer (13a), but does not disclose a canard.
Moore teaches an aircraft having forward swept wings and canards (94, 96) to provide lift at the front of the aircraft and to adjust vortex flows aft into the engines ([0052]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Viala to use canards as taught by Moore for the predictable advantage of providing lift at the front of the aircraft, thus affecting stability and maneuverability 

Regarding claims 14, 15, and 17-19:
The discussion above regarding claim 13 is relied upon.
Viala discloses/renders the features as discussed above with respect to claims 2-4, 6, 7, and 9.

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viala et al. (‘510) in view of Moore et al. (‘641) as applied to claims 4 and 15 above, and further in view of Moxon (US 2016/0332741).

Viala discloses an aircraft having an air inlet (34) for a rear-mounted turbine engine, but does not disclose the inlet circumferentially extending around the fuselage.
Moxon teaches an aircraft having a circumferentially-extending air inlet (56) for a rear-mounted turbine engine.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Viala to use a circumferentially-extending air inlet as taught by Moxon for the predictable advantage of increasing the amount of boundary layer flow into the engine, thus ensuring airflow into the engine in the event of debris, ice, or other blockage.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619